Citation Nr: 0813436	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for left inguinal 
hernia residuals.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a deviated nasal 
septum.  

3.  Entitlement to service connection for claimed left 
inguinal hernia residuals.  

4.  Entitlement to service connection for a claimed deviated 
nasal septum.  

5.  Entitlement to service connection for claimed bilateral 
hearing loss.  

6.  Entitlement to service connection for claimed tinnitus.  

7.  Entitlement to service connection for claimed basal cell 
carcinoma.  

8.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004, March 2005 and June 
2007 rating decisions issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2008.  

Pursuant to a March 2008 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).  

The veteran's claims of service connection for left inguinal 
hernia residuals and a deviated nasal septum were the subject 
of previous decisions.  The Board has a legal duty to address 
the "new and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The claims of service connection for bilateral hearing loss, 
tinnitus, basal cell carcinoma, and PTSD are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The additional evidence added to the record since the 
October 1998 rating decision is more than cumulative in 
nature and does raise a reasonable possibility of 
substantiating the veteran's claims of service connection for 
left inguinal hernia residuals and a deviated nasal septum.  

2.  The currently demonstrated residuals of a left inguinal 
hernia and residuals of a deviated nasal septum are shown as 
likely as not have been first clinically symptomatic so as to 
require surgery during the veteran's service in World War II.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claims of service connection for left inguinal hernia 
residuals and the residuals of a deviated nasal septum.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by left inguinal hernia residuals and 
the residuals of a deviated nasal septum is due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken herein below is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claims of service 
connection for left inguinal hernia residuals and a deviated 
nasal septum were denied in a rating decision by the RO in 
March 1946.  The veteran applied to reopen the claim in June 
1998.  

In an October 1998 rating decision, the RO determined that 
while the veteran had submitted new evidence, it was not 
material in showing that the left inguinal hernia residuals 
and deviated nasal septum were aggravated as a result of the 
veteran's service.  

In this regard, the RO determined that the left inguinal 
hernia residuals and deviated nasal septum conditions 
preexisted service but the evidence of record did not show 
aggravation of the conditions during service.  

However, since the October 1998 decision is final under 
38 U.S.C.A. § 7104(a), the Board must first ascertain whether 
new and material evidence has been received to reopen the 
claims.  

Since that decision, the veteran has submitted a transcript 
of his Board hearing before the undersigned VLJ.  During the 
hearing, the veteran testified that he had surgery for his 
deviated septum and inguinal hernia in January 1943.  Since 
the surgery, he reported having had quite a bit of sinus 
drainage and a couple of sinus infections.  He did not have 
these problems prior to the surgery for the deviated nasal 
septum in January 1943.  

With regard to the inguinal hernia, the veteran testified 
that, since the surgery, he could feel a mass when he touched 
a certain spot and this caused a terrible pain, described as 
a shooting pain.  This mass was not palpable prior to the 
surgery in service in January 1943.  

This additional evidence of record in this case is new and 
does raise a reasonable possibility of substantiating the 
veteran's claims of service connection, in the Board's 
opinion.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for left inguinal hernia residuals and the residuals of a 
deviated nasal septum.  

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness, the evidence must 
clearly and unmistakably show not only that the disorder at 
issue pre-existed entry into service, but that the disorder 
did not undergo aggravation in or as a result of service.  

In this regard, the Board notes that in the July 1942 
entrance examination the veteran had no noted nose 
abnormalities.  He did have documented dilated inguinal rings 
bilaterally.  The examiner noted that there was no evidence 
of hernia.  The remaining service records document treatment 
for inguinal hernia and deviated nasal septum.  These records 
report that the conditions existed prior to service (EPTS).  

Subsequent to service, private treatment records dated July 
1987 to January 1998 document the history of treatment for 
these conditions.  In an August 1998 VA examination, the 
veteran was diagnosed with status post left inguinal hernia 
repair while in service with chronic pain syndrome, 
intermittent pain syndrome and painful nodule to the left 
scrotal sac.  

The veteran was also diagnosed with status post rhinoplasty 
with intermittent narrowing of the nares and difficulty 
breathing and rhinorrhea.  The x-ray reports showed 
suspicious very little mucosal thickening of the maxillary 
antra, suspicious for chronic sinusitis.  There was also very 
little nasal septal deviation to the left.

Thus, the Board finds the evidentiary record to be in 
relative equipoise in showing that left inguinal hernia and 
the deviated nasal septum as likely as not were first 
clinically manifested and symptomatic during service.  

With application of the statutory presumption of soundness at 
entry into service, service connection for the residuals of a 
left inquinal hernia and the residuals of a deviated nasal 
septum is warranted.  



ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for left inguinal hernia 
residuals and the residuals of a deviated nasal septum, the 
appeal to this extent is allowed.  

Service connection for the residuals of left inguinal hernia 
and is granted.  

Service connection for the residuals of a deviated nasal 
septum is granted.  



REMAND

As to the veteran's claim for service connection for 
bilateral hearing loss and tinnitus, the Board observes that, 
during his March 2008 Board hearing, the veteran testified 
that he was exposed to aircraft engine noise without the 
benefit of hearing protection during his military service.  
The veteran testified that his quarters were approximately 
200 to 300 feet from the airstrip.  He reported that there 
were roughly 100 take-offs and landings per day at the 
airstrip.  

He testified that after his military service he worked in the 
steel industry at a refuse plant.  He testified that he ran 
heavy equipment and worked on belt lines.  He testified that 
he was not exposed to noise from blasting or jackhammer use.  
He opined that his service noise exposure was louder, more 
intense, and more frequent than his post service noise 
exposure in the steel industry.  Additionally he indicated 
that he had received treatment in a private facility, 
Beltone, for his hearing disabilities.  

The Board notes that VA regulations provide that VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(1).   Thus the Board finds that the veteran should 
be given the opportunity to submit the information necessary 
to allow the VA to obtain these private treatment records for 
his hearing disabilities.   

With regards to his claims of service connection for basal 
cell carcinoma and PTSD, the Board notes that the veteran had 
expressed timely disagreement with a June 2007 rating 
decision denying service connection for basal cell carcinoma 
and PTSD.  

To date, however, no Statement of the Case has been issued 
regarding these issues.  It remains incumbent upon the RO to 
issue a Statement of the Case addressing these particular 
issues, and, as indicated in Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), these matters must be addressed on 
remand.  See also 38 C.F.R. § 19.26 (2007).  

The Board observes that a May 1943 service record indicates 
that the veteran suffered 1st and 2nd degree sun burn while 
sun bathing.  The record indicates the sun burn had healed.  

Subsequent to service, private records, dated March to July 
2005, document the treatment the veteran received for his 
basal cell carcinoma.  During his March 2008 Board hearing, 
the veteran testified, generally, concerning his sun exposure 
while stationed in Guam during his military service.  

Finally, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link established by 
medical evidence between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  

In May 2005, the veteran was seen at the Princeton Vet Center 
for treatment for his PTSD.  The veteran exhibited such PTSD 
symptoms as anxiety, depression, flashbacks and intrusive 
thoughts related to his experiences in service during World 
War II (WW II).  The veteran described a life of isolation, 
avoidance, mistrust, suspiciousness and poor memory and 
concentration.  

He reportedly had difficulty controlling his anger outbursts 
and they often manifested as aggressive and threatening 
behavior directed toward those around him.  He experienced 
flashbacks and recollections of trauma experienced during the 
war almost daily.  He reported fragmented sleep patterns and 
occasional nightmares.  He felt angry, anxious and depressed 
when reminded of events from the war and did not watch 
television programs or movies about the war.  

He had difficulty maintaining effective social relationships 
and avoided most places where there were crowds.  He was only 
close to immediate family members and preferred to just be 
alone.  Even though he had been married for the past 47 
years, he reported marital conflict and he and his wife were 
reportedly living separately.  

Eye contact was fair.  His affect was blunted and his mood 
was often reserved.  The examiner noted that the veteran's 
hyperarousal symptoms, irritability, concentration and memory 
problems, and hypervigilance were all considered severe.  The 
veteran was diagnosed with PTSD, delayed onset, described as 
moderate in nature.  

The veteran also submitted a stressor statement reporting the 
stressful events of his service during WW II.  The veteran's 
reported stressful events included receiving incoming fire 
from enemy soldiers who would not surrender, witnessing 2 
bomber planes crash land on the airstrip in Guam, going 
through a typhoon in route from Hawaii to Guam and witnessing 
a fellow soldier get hit by sniper fire.

Despite the noted medical evidence and March 2008 testimony, 
the RO has not afforded the veteran a VA examination, with 
opinions as to the etiology of his claimed disorders.  Such 
opinions are "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).   

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Given the evidence of record, the veteran should be afforded 
a VA examination, with opinions as to the etiology of his 
claimed disorders as is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
disabilities since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claims.  

3.  Then, the veteran should be afforded 
appropriate VA examinations to determine 
the nature, extent and likely etiology of 
the claimed bilateral hearing loss, 
tinnitus and basal cell carcinoma.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
veteran has a disability manifested by 
current a bilateral hearing loss, 
tinnitus, or basal cell carcinoma that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) are due to 
an event or incident during his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran meets the criteria 
for a diagnosis of PTSD and, if so, 
should identify any in-service 
stressor(s) found to support that 
diagnosis.  

5.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issues of entitlement to service 
connection for claimed basal cell 
carcinoma and claimed PTSD.  All 
indicated development should be taken in 
this regard.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2007).  

6.  After completion of all the above 
development, all of the veteran's claims 
should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


